Title: Richard Rush’s Account of a Visit to Montpellier and Monticello, 9 October 1816
From: Rush, Richard
To: Ingersoll, Charles Jared


          
            Dear Ingersoll.
             Washington October 9. 1816.
          
          I have never seen Mr Madison so well fixed any where as on his estate in Virginia, not even before he was burnt out here. His house would be esteemed a good one for any of our country seats near Philadelphia, and is much larger than most of them. The situation is among mountains, and very beautiful. A fine estate surrounds him, at the head of which he appears to eminent advantage, as well in his
			 great as in his estimable qualities. He has the reputation of being an excellent manager, and is a model of kindness to his slaves. He lives with profuse hospitality, and in a way to strike the
			 eye
			 far more agreeably, than while keeping tavern here. on the fourth of July I was told ninety persons dined with him. To be sure it was a special occasion; but not a week, scarcely a day, passes
			 that
			 he is not doing hospitality in a large way. He was never developed to me under so many interesting lights; as during the very delightful week I spent under his roof. Perhaps I should add, that
			 French
			 cookery, and Madeira that he purchased in Philadelphia in :96 made a part of every day’s fare!
          Monticello is a curiosity! artificial to a high degree; in many respects superb. If it had not been called Monticello, I would call it Olympus, and Jove its occupant. In genius, in elevation, in the habits and enjoyments of his life, he is wonderfully lifted up above most mortals. The fog I was told never
			 rises to the level of his mountain; and it is just so with what the newspapers say of him. Further: the dew does not fall on it; nor are there any insects there; nor, by consequence, any birds! Now, figure to yourself a house exalted upon such an eminence as all this bespeaks, and that house, thus as it were in the sky, decked off with art and wealth, and you have Monticello. I saw nothing so cheap as a print on his walls; nothing but paintings or statuary, with curious assemblages of artificial or natural objects forming quite a museum.
          He lamented to me the loss of his library, and expects an importation of books this fall from Europe. His chief reading is the antient classicks, in the originals. He admitted that they were of no use; but he exclaimed, “they are such a luxury.” He reads, he says, no longer for knowledge,
			 but gratification. I need not tell you with what open doors he lives, as you well know that his mountain is made a sort of Mecca.
          Poor Alston. And Huger—seven children, you six, and I but three. If Governor Tompkins attempts to play governor and Vice president too, he will be ruined. But I do not believe it.
          
            Adieu—Yours always
            R. Rush.
          
        